LAKE, Justice.
This case is a companion to Case No. 40 in the matter of the ad valorem valuation of property located at 411-417 West Fourth Street in the City of Winston-Salem, decided this day. The two matters were heard together in the State Board of Assessment. The facts in the two cases are identical, except as to the location of the properties and the numerical data. The county’s assignments of error and the questions of law raised thereby are the same. For the reasons set forth in our decision in Case No. 40, we find no error in the judgment of the superior court.
No error.